           Case 2:20-cv-00868-RFB-NJK Document 15 Filed 06/25/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   MICHELLE DICKINSON,
                                                            Case No.: 2:20-cv-00868-RFB-NJK
12             Plaintiff(s),
                                                                          ORDER
13   v.
                                                                      [Docket No. 11]
14   LOUISVILLE LADDER, INC.,
15             Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan. Docket No. 11. The
17 presumptively-reasonable discovery period is 180 days measured from the first appearance by a
18 defendant. Local Rule 26-1(b)(1). When calculated properly,1 the parties here seek a discovery
19 period of 392 days. See Docket No. 11 at 3 (seeking discovery cutoff of June 9, 2021); see also
20 Docket No. 2 (answer filed on May 13, 2020). The discovery plan reasons that a lengthy extension
21 to the default deadlines is appropriate in light of anticipated pandemic-related delays and
22 unelaborated “complexities” with the claims alleged. Docket No. 11 at 1-2, 3. Such bare assertions
23 do not suffice to more than double the presumptively-reasonable discovery period. Moreover,
24 Defendant seeks to depart from the default structure for expert disclosures with no explanation at
25 all to support that request. See id. at 3; see also Local Rule 26-1(b)(3).
26
27         1
            The local rules require this calculation to be made from the date of the defendant’s first
   appearance, Local Rule 26-1(b)(1), but the discovery plan calculates the requested discovery
28 period from the date of the later Rule 26(f) conference, see Docket No. 11 at 3.

                                                     1
          Case 2:20-cv-00868-RFB-NJK Document 15 Filed 06/25/20 Page 2 of 2




 1         Accordingly, the discovery plan is DENIED without prejudice. An amended discovery
 2 plan must be filed by July 1, 2020.
 3         IT IS SO ORDERED.
 4         Dated: June 25, 2020
 5                                                        ______________________________
                                                          Nancy J. Koppe
 6                                                        United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
